Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000124
                                                         15-JUL-2015
                                                         10:46 AM


                          SCWC-12-0000124


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                        STATE OF HAWAI'I,

                  Respondent/Plaintiff-Appellee,


                                 vs.


                          MICHAEL DEMING,

                  Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

            (CAAP-12-0000124; CASE NO. 1P1120000029)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellant Michael Deming’s

Application for Writ of Certiorari filed on June 2, 2015, is

hereby accepted. 

          IT IS FURTHER ORDERED that no oral argument will be
heard in this case. Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawai'i, July 15, 2015.

Michael Deming
                 /s/ Mark E. Recktenwald

petitioner pro se

                                /s/ Paula A. Nakayama


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson